Title: To James Madison from Alexander McKim, 5 May 1813
From: McKim, Alexander
To: Madison, James


Sir
Baltimore 5th. May 1813
The solicitude I feel for the safety of Baltimore induces me to Claim your attention for a moment on that subject.
Heavy guns have been procured by the City, and Considerable preparations made by the Citizens for its deffence, and with the aid of the drafted militia ordered into service, I have little doubt in a few days we will be able to meet and repell the Enemies present force, provided we Continue to harmonise and act in Concert. But I really fear that some difficulty may grow out of the recent appointments to Command the drafted militia, and a Construction of their respective powers or Commands.
Our great reliance is on the militia of the City, Commanded by Brigadier Genl. Strecker, and the General deffence of the City to be Conducted by major Genl. Smith. If by any Construction of orders, all are not subject to one General head, in every thing that relates to the deffence of the City, if any disunion or dissaffection should take place, we may fall an easy pr[e]y to the invading Foe—your attention I am sure will be alive to this, and every thing done to keep us united.
Our militia, who are almost Constantly on Duty, will grow tired; and many, who have not much at stake may be expected to leave the City—to provide against this, might not a regiment of the 12 months men, be raised here. It is believed if Suitable officers were appointed a regiment might be raised in a few days, if assigned for the deffence of the City.
The recent outrages of the enemy leaves us nothing to Hope from their forbearance. Those are the Ideas of a Simple individual & not intended to be public. I have the Honor to be with great respect Sir your Obedt. Servt.
A. McKim
 